DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 5/10/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden on the examiner if restriction is not required between groups II and III.  This found persuasive and therefore, the restriction between Groups II and III is hereby withdrawn and will be examined together. The requirement is still deemed proper between Group I and Groups II&III and is therefore made FINAL.
Claims 44 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/10/2021.
Claims 58-64 will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which This is a written description rejection.
The claims are drawn to a method for identifying an isolated or purified immunoglobulin variable domain derived from a light chain subunit (VL) or heavy chain subunit (VH) of an immunoglobulin and the DNA sequence encoding the IgV having antigenic-directed activity to an amyloid protein or superantigen other than gp120, and said IgV catalyzes the hydrolysis of said amyloid protein or superantigen and said IgV comprises a nucleophilic site and is obtained from an organism without prior immunization with said antigen.
The instant claims are drawn to performing a screening method for identifying a broad genus of all catalytic antibodies that bind an amyloid protein or a superantigen other than gp120. The instant specification identify/describe a number of antibodies (2E6, 5D3, 1E4, 1B4, 1B10, 1G2, 2B4, 2B6, 2C6, 2C7, GL2, GL59, GL1, JL683, JL651, JL606, JL678, and JL427) but the CDR sequences of one antibody do not predict the CDR sequence/structure of any and all other catalytic antibodies directed to amyloid protein or a superantigen other than gp120 yet to be discovered that function as claimed. There is no shared structure among the antibodies.  The instant application does not provide adequate written description for any and all catalytic antibodies that bind an amyloid protein or a superantigen other than gp120 yet to be discovered, even those that bind known epitopes on the proteins. Furthermore, although screening applications are well known in the art to identify catalytic antibodies, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies.  The court found in Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004 that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the 
A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  The specifically defined antibody sequences claimed or disclosed in the specification are not representative of nor predictive of any and all other antibody sequences for the broadly claimed genus. There is no common/shared structure among the antibodies having the claimed binding function. The instant claims attempt to claim every catalytic antibody that binds an amyloid protein or a superantigen other than gp120. However, the instant specification does not describe sufficient representative examples to support the full scope of the claims.  Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  In the instant case, the claims broadly encompass any and all catalytic antibodies that bind an amyloid protein or a superantigen other than gp120 that function as claimed. The instant specification discloses a number of antibodies with variable regions or CDR sequences defined, however the antibodies do not share any sequence homology and CDR sequences of one antibody do not predict the CDR sequence/structure of any and all other said catalytic antibodies yet to be discovered that function as claimed.  Applicants have not established any reasonable structure-function correlation with regards to the antibody sequences required to improve catalytic activity for the entire genus of said antibodies because the exemplary antibodies do not share sequence homology for the function of binding an amyloid protein or superantigen and improved catalytic or binding activity. The instant claims attempt to claim every catalytic antibody that binds an amyloid protein or a superantigen other than gp120, that would achieve a desired result, i.e., prophylactically or therapeutically treating a patient in need thereof, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a number of catalytic antibodies with specific variable regions and/or CDRs.  Therefore, claims 58-64, which do not define the antibodies with a specific variable or CDR sequence identified by the claimed method, are rejected for not adequately providing written description for the entire genus instantly claimed.
Routine methods for producing an antibody do not provide any information on the sequence structure of an antibody responsible for the claimed binding function. Possession of routine methods for producing libraries of molecules does not put one in possession of any and every molecule yet to be produced and isolated. As stated in the rejection, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” In the instant case, routine methods of producing and screening a library of monoclonal antibodies that bind a defined antigen puts them in possession of any and every monoclonal antibody that functions as claimed. The screening method is merely a wish or plan for obtaining the claimed antibodies, much like a “reach-through" claim. The knowledge of routine monoclonal antibody production against an antigen does not provide any structural information about the antibody itself, the method only identifies what the antibody does rather than what it is. Therefore, there is no way for one of ordinary skill in the art to readily envision the structure of a single antibody or even the genus of antibodies based on a description of methods for screening against a desired antigenic-directed activity.

Conclusion
Claims 58-64 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/
Primary Examiner, Art Unit 1643